Title: To Benjamin Franklin from Sarah Bache, [on or before 20 June 1784]
From: Bache, Sarah Franklin
To: Franklin, Benjamin



The Cliffts, on the banks of Schuylkill[on or before June 20, 1784]
Honoured Sir

By Major Depontiere I wrote you a short Letter the other day, it was at the very instant of my moveing, I had neither pen or wafer, I hope you will excuse the appearance it made, I thought you would be happy to hear I was well even if it were wrote in Greek Characters. My little Richard is most amaizingly recovered since we came out here and the whole little Family in such spirits that tis’ impossible to find a quiet moment for reflection or writing, they are now all jumping and dancing about me, and to add to the sprightlyness of the Scene Willy has brought out two young Friends to dine with him, he will write as soon as they leave him. The Minister will give you a

decription of the delightful Place we are at, as he was particularly pleased with it, but no one can paint the disapointment I have met with in your not coming this Summer, I am now sorry I ever flattered myself with the thought, nothing but the size of my Family prevents my making you a visit in France, we are much indepted to the Chavilear De La Lucerne for many polite attentions to us, ever since he first came, and part with him with regret, wishing it had been more in our power to have added to his happiness during his stay at Philad. I do not think we shall ever have a Person in his Station that will do greater honor to it, or leave behind more Friends, both to himself and to his Nation, he very politely called here the other day to take leave and offer to take any thing for you, I am sorry it is at such a Season that there is nothing to send, I cannot think of one thing that would be acceptable. Mr Marbois was married on thursday last to Miss Moore, we had an invitation to Breakfast at the Ministers and see the Cerimony, it was no small mortification to me that it was not in my power to go, Mr B: [Bache] was there, I shall endeavour to get to town to wait on the Bride.
I shall write both to my Nephew and Son, and if possible to Mrs Barckly and Montgomery, and another to you as I promised Dr Bancroft I would, I am with great afection your Dutiful Daughter

S Bache

 
Addressed: Dr. Franklin / Passy.
